DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-18 are allowed.
2.	With regard to independent claims 1 and 9, one of the closest prior art(s) Zhang (US PG Pub. No. 2020/0076483) discloses the ability of a UE A to estimate side-link channel in response to receiving a SRS from a peer UE B (please see paragraph [0106]). The UEs comprise of several antennas for transmission/reception (please see figure 4, element 452a-452r and paragraph [0112]). The UEs support sidelink communication such as vehicle-to-vehicle (V2V) communications (please see paragraph [0070]). Thus, the limitation “receiving sidelink sounding reference signals (SRSs) through individual distributed receive antennas from a second moving object” is addressed by the prior art.
	Similarly, another prior art He (US Patent No. 9,154,267) discloses D2D SRS transmission as explained above (please see Col 7, lines 1-11).
	Even though Zhang and He individually disclose transmission of SRS on the sidelink (or device to device communication), the references either individually or in combination fail to clearly teach the feature of “generating first information on similarity in coherent times between the individual distributed receive antennas by measuring the sidelink SRSs received through the individual distributed receive antennas” let alone the limitation(s) “transmitting the feedback information including the first information to the second moving object”.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 9) is/are not taught nor addressed by the prior art(s). The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
	For similar reason(s) as mentioned above for claim 1 and 9, Zhang teaches the limitation(s) “transmitting sidelink sounding reference signals (SRSs) through individual distributed transmit antennas to a second moving object” as recited in claims 6 and 14. In other words, UEs supporting V2V communication can send SRS to the peer UE so as to estimate the side-link channel (please see paragraphs [0070], [0106] and [0112] of Zhang). Also, each UE comprise of plurality of antennas for supporting MIMO transmissions (please see figure 4).
	Even though, in Zhang, each UE computes a calibration matrix (please see paragraph [0106]), the prior art is deficient in teaching “receiving from the second moving object, feedback information including first information on similarity in coherent times between individual distributed receive antennas of the second moving object; and configuring transmission periodicities of the sidelink SRSs based on the feedback information” as recited in claims 6 and 14.
	Examiner also found another prior art Ko (US PG Pub. No. 2015/0092689) paragraph [0190] for adjusting the period and offset of terminal-specific sounding reference signal (SRS) sub-frames; however, such adjustment as disclosed in paragraph [0190] is not based on feedback information. Specifically, the feedback information including the first information on similarity in coherent times between individual distributed receive antennas of the second moving object as explained above.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 6 (same is true for claim 14) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474  

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474